[Cite as State v. Gonzalez, 2013-Ohio-3359.]




                     Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96102


                                       STATE OF OHIO
                                                             PLAINTIFF-APPELLEE

                                                       vs

                                   EDGAR GONZALEZ
                                                             DEFENDANT-APPELLANT




                                        JUDGMENT:
                                    APPLICATION DENIED


                                Cuyahoga County Court of Common Pleas
                                              Case No. CR-504595
                                          Application for Reopening
                                         Motion No. 465891

             RELEASED DATE:                    July 30, 2013
                                                       -i-
ATTORNEYS FOR APPELLANT

Brian R. McGraw
The Standard Building
1370 Ontario Street
Suite 200
Cleveland, Ohio 44113

Harvey B. Bruner
Harvey B. Bruner Co., L.PA.
The Hoyt Block Building
700 W. St. Clair Avenue, #110
Cleveland, Ohio 44113

Edgar Gonzalez
Inmate No. 593-445
Mansfield Correctional Inst.
P. O. Box 788
Mansfield, Ohio 44901


ATTORNEYS FOR APPELLEE

Timothy McGinty
Cuyahoga County Prosecutor

By: Kevin R. Filiatraut
James M. Price
Brian R. Radigan
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

         {¶1} Edgar Gonzalez has filed an application for reopening pursuant to App.R.

26(B).     Gonzalez is attempting to reopen the appellate judgment, as rendered in State v.

Gonzalez, 8th Dist. No. 96102, 2011-Ohio-5253, which affirmed his conviction for the

offenses of aggravated robbery and felonious assault.       We decline to reopen Gonzalez’s

appeal.

         {¶2} App.R. 26(B)(2)(b) requires that Gonzalez establish “a showing of good

cause for untimely filing if the application is filed more than 90 days after

journalization of the appellate judgment,” which is subject to reopening.                  The

Supreme Court of Ohio, with regard to the 90-day deadline as provided by App.R.

26(B)(2)(b), has recently established that:

         We now reject [the applicant’s] claims that those excuses gave good cause to
         miss the 90-day deadline in App.R. 26(B).* * * Consistent enforcement of
         the rule’s deadline by the appellate courts in Ohio protects on the one hand
         the state’s legitimate interest in the finality of its judgments and ensures on
         the other hand that any claims of ineffective assistance of appellate counsel
         are promptly examined and resolved.

         Ohio and other states “may erect reasonable procedural requirements for
         triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
         (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
         Ohio has done by creating a 90- day deadline for the filing of applications to
         reopen. * * * The 90-day requirement in the rule is applicable to all
         appellants, State v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d
         722, and [the applicant] offers no sound reason why he — unlike so many
      other Ohio criminal defendants — could not comply with that fundamental
      aspect of the rule. (Emphasis added.) State v. Gumm, 103 Ohio St.3d 162,
      2004-Ohio-4755, 814 N.E.2d 861, at ¶ 7. See also State v. Lamar, 102 Ohio
      St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73 Ohio St.3d
      411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St.3d 88,
      1995-Ohio-248, 647 N.E.2d 784.

      {¶3} See also State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d

970; State v. Cooey, 73 Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick,

72 Ohio St.3d 88, 1995-Ohio-249, 647 N.E.2d 784.

      {¶4} Herein, Gonzalez is attempting to reopen the appellate judgment that was

journalized on October 13, 2011. The application for reopening was not filed until June

18, 2013, more than 90 days after journalization of the appellate judgement in State v.

Gonzalez, supra.   Gonzalez has failed to establish “a showing of good cause” for the

untimely filing of his application for reopening. State v. Klein, 8th Dist. No. 58389, Ohio

App. LEXIS 1346 (Apr. 8, 1991), reopening disallowed (Mar. 15, 1994), Motion No.

49260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th Dist.

No. 67834, 1995 Ohio App. LEXIS 2962 (July 24, 1995),         reopening disallowed (Apr.

22, 1996), Motion No. 70493;    State v. Travis, 8th Dist. No. 56825, 1990 Ohio

 App. LEXIS 1356 (Apr. 5, 1990), reopening disallowed (Nov. 2, 1994), Motion No.

51073, aff’d, 72 Ohio St.3d 317, 1995-Ohio-152, 649 N.E.2d 1226.         See also State v.

Gaston, 8th Dist. No. 79626, 2007 Ohio-155; State v. Torres, 8th Dist. No. 86530,

2007-Ohio-9.
     {¶5} Accordingly, the application for reopening is denied.



PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR